DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
This action is in reply to the reply filed March 24, 2021 (hereinafter “Reply”).
Claims 1-5, 7, 11-15, 17, and 18 are amended.
Claims 1-20 are pending.

Examiner Note
Claims 7 and 17 recite the features that Ʃf wf = 1, but these weights wf and their summation have nothing to do with the claim features for determining the first users who are value conscious users, and are thus considered but not accorded patentable weight because they are non-functional descriptive material. For examination purposes, these claims will be interpreted as though the expressions Ʃf wf = 1 were not recited in the claims.

Claim Rejections - 35 U.S.C. § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to non-statutory subject matter. Claims 1-20 are directed to an abstract idea without significantly more as required by the Alice test as discussed below.

Step 1
Claims 1-20 are directed to a process, machine, manufacture, or composition of matter. 

Step 2A
Claims 1-20 are directed to abstract ideas, as explained below. 
Prong one of the Step 2A analysis requires identifying the specific limitation(s) in the claim under examination that the examiner believes recites an abstract idea; and determining whether the identified limitation(s) falls within at least one of the groupings of abstract ideas of mathematical concepts, mental processes, and certain methods of organizing human activity.
The claims recite the following limitations. Claims 1 and 11 recite retrieving product information to identify a first product as a value-sensitive product identified with at least a value price tag, wherein the product information comprises one or more value-sensitive product attributes derived from product reviews, wherein the product reviews are transformed using word embeddings to locate respective latent features of each word of the word embeddings; determining first users who are value conscious about the first product by tracking activities of the first users that exceed a predetermined threshold during a predetermined time period for the first product; determining second users who are not value conscious about the first product; analyzing shopping histories of the first users and the second users; analyzing shopping patterns of the first users and the second users; preparing a first recommendation, a first promotion, a second recommendation, and a second promotion for the first product, wherein the first recommendation comprises one or more value-sensitive products; determining whether to display the first recommendation and the first promotion for the first product to the first users; and determining whether to display the second recommendation and the second promotion for the first product to the second users based on user profiles of the second users. Claims 2-10 and 12-20 further specify characteristics of the data, algorithms, and mathematical formulas used in the methods described in claims 1 and 11.
These limitations describe abstract ideas that correspond to concepts identified as abstract ideas by the courts as certain methods of organizing human activity—such as fundamental economic principles 
These limitations describe abstract ideas that correspond to concepts identified as abstract ideas by the courts as mathematical concepts—such as mathematical relationships, mathematical formulas or equations, and mathematical calculations—because the claimed algorithms and mathematical formulas (including, e.g., the probability and statistic operations involving counting, multiplying, adding, and dividing and employing mathematical models that use word embeddings to locate latent features of words) are mathematical relationships, mathematical formulas or equations, and mathematical calculations.
These limitations describe abstract ideas that correspond to concepts identified as abstract ideas by the courts as mental processes—such as concepts performed in the human mind (including an observation, evaluation, judgment, or opinion)—because the claimed features identified above are concepts performed in the human mind (including an observation, evaluation, judgment, or opinion).
Thus, the concepts set forth in claims 1-20 recite abstract ideas. 

Prong two of the Step 2A requires identifying whether there are any additional elements recited in the claim beyond the judicial exception(s), and evaluating those additional elements to determine whether they integrate the exception into a practical application of the exception. “Integration into a practical application” requires an additional element or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception. Further, “integration into a practical application” uses the considerations laid out by the Supreme Court 
The claims recite the following additional elements beyond those identified above as being directed to an abstract idea. Claim 1 recites one or more processors, one or more non-transitory computer-readable media, retrieving product information from a website database, transmitting machine readable instructions to display the first recommendation and the first promotion for the first product for viewing by the first user; and transmitting machine readable instructions to display the second recommendation and the second promotion for the first product for viewing by the second user. Claims 8 and 18 recite updating a webpage and website with the recommendation and promotion. Claim 11 recites similar features as claim 1.
The identified judicial exception(s) are not integrated into a practical application for the following reasons.
First, evaluated individually, the additional elements do not integrate the identified abstract ideas into a practical application. The additional computer elements identified above—the processors, one or more non-transitory computer-readable media, and website database—are recited at a high level of generality (see, e.g., applicant’s Spec. at ¶¶ [0017]-[0026], [0080], [0084], and [0104]-[0106]). Inclusion of these elements amounts to mere instructions to implement the identified abstract ideas on a computer. See M.P.E.P. § 2106.05(f). The use of conventional computer elements to transmit content to a user device for display via a webpage of a website is the insignificant, extra-solution activity of mere data gathering or outputting in conjunction with a law of nature or abstract idea. See M.P.E.P. § 2106.05(g). To the extent that the claims transform data, the mere manipulation of data is not a transformation. See M.P.E.P. § 2106.05(c). Inclusion of the online computing system in the claims amounts to generally linking the use of the judicial exception to a particular technological environment or field of use. See M.P.E.P. § 2106.05(h). Thus, taken alone, the additional elements do not amount to significantly more than a judicial exception. 

Thus, claims 1-20 recite mathematical concepts, mental processes, or certain methods of organizing human activity without including additional elements that integrate the exception into a practical application of the exception.
Accordingly, claims 1-20 are directed to abstract ideas.

Step 2B
Claims 1-20 do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements, when considered both individually and as an ordered combination, do not amount to significantly more than the abstract idea.
The analysis above describes how the claims recite the additional elements beyond those identified above as being directed to an abstract idea, as well as why identified judicial exception(s) are not integrated into a practical application. These findings are hereby incorporated into the analysis of the additional elements when considered both individually and in combination. Additional features of these analyses are discussed below.
Evaluated individually, the additional elements do not amount to significantly more than a judicial exception. In addition to the factors discussed regarding Step 2A, prong two, these additional computer elements also provide conventional computer functions that do not add meaningful limits to practicing the abstract idea. Generic computer components recited as performing generic computer functions that are well-understood, routine and conventional activities amount to no more than implementing the abstract idea with a computerized system. The use of generic computer components to transmit content to a user device for display via a webpage of a website is likewise the well-understood, routine, and conventional computer functions of receiving or transmitting data over a network, e.g., the Internet, and does not impose any meaningful limit on the computer implementation of the identified abstract ideas. See M.P.E.P. § 2106.05(d)(II). Similarly, the use of generic computer components to store and retrieve information (e.g., from an electronic database) is likewise the well-understood, routine, and conventional computer functions of receiving, processing, and storing data and does not impose any meaningful limit on the computer implementation of the identified abstract ideas. See id. Thus, taken alone, the additional elements do not amount to significantly more than a judicial exception. 
Evaluating the claim limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. In addition to the factors discussed regarding Step 2A, prong two, there is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely amount to mere instructions to implement the identified abstract ideas on a computing system.
Thus, claims 1-20, taken individually and as an ordered combination of elements, are not directed to eligible subject matter since they are directed to an abstract idea without significantly more.

Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. § 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 4, 8, 9, 11, 12, 14, 18, and 19 are rejected under AIA  35 U.S.C. § 103 as being unpatentable over Kane et al. (U.S. Pub. No. 2008/0243631 A1) (hereinafter “Kane”) in view of Perry et al. (U.S. Pub. No. 2007/0073593 A1) (hereinafter “Perry”) in view of Park et al. (U.S. Pub. No. 2016/0179966 A1) (hereinafter “Park”).

Claims 1 and 11: Kane, as shown, discloses the following limitations:
one or more processors (see at least ¶ [0015]: FIG. 1 illustrates one embodiment of the web service 100. The web service 100 comprises a combination of hardware and software for interacting with web sites 104 (and/or other types of clients of the web service) over the Internet. Each web site 104 comprises one or more physical servers or other computing devices (not shown) for receiving and responding to page requests received from browsers/computing devices of end users 106; see also at least ¶¶ [0017] and [0130]); and 
one or more non-transitory computer-readable media storing computing instructions configured to run on the one or more processors (see at least ¶¶ [0015], [0017], and [0130]) and perform: 
retrieving product information from a website database to identify a first product as a value-sensitive product […] (see at least ¶ [0014]: the web sites typically host electronic catalogs or repositories of items that are available for purchase, rent, download, subscription, viewing, and/or some other form of consumption. Examples include retailer web sites, music and video download sites, online travel reservation sites, news sites, auction sites, shopping portals, dating sites, social networking sites and sites that provide a combination of these functions. The web to identify … is an intended use of that data that has been retrieved but is not required to be performed. As such, this language has been fully considered but is accorded little to no patentable weight. Further, the computer retrieval of the particular types of information in a particular structure amounts to identifying all of the information. See M.P.E.P. § 2111.04), wherein the product information comprises one or more value-sensitive product attributes derived from product reviews (see at least ¶ [0043]: Item Type-an identifier of a type of an item. In one embodiment, both an Item ID and an Item Type are required to uniquely identify an item. Examples of item types that may be supported by the system include the following: Product, Browse Node, Advertisement, Article, AudioDownload, Bundle, Car, Comment, Document, Flight, Group, Hotel, Listing, Person, Post, Restaurant, Review, Service, VideoDownload, SearchQuery, WebSite, Journal, Poll, Deal; see also at least ¶ [0045]: Event Type-a verb which describes the action an end user 106 has taken in connection with an item. Event types may include, but are not limited to, viewing an item, purchasing an item, renting an item, downloading an item, placing an item in an electronic shopping cart, returning an item, submitting a comment on an item, e-mailing an item listing, and using an item as a search query. Additional examples of Event Types are discussed in greater detail in the examples below in Section VIII (“Example Use Cases”). When a web service client reports an event to the web service 100, the web service client typically communicates to the web service the Event Type, the Item ID, the Item Type, the User ID of the user who generated the event, and an event timestamp (see Event Time, discussed later in Kane); see also at least ¶¶ [0044], [0046], and [0089]-[0093]), […]; 
determining first users who are value conscious about the first product by tracking activities of the first users that exceed a predetermined threshold during a predetermined time period for the first product (see at least ¶ [0033]: the event data collected for a particular web site 104 (or possibly for a group of web sites operated by a common entity) is analyzed periodically by an association mining component 302 to detect and quantify associations between the web site’s items. As discussed below, item association datasets or tables may be generated for different types of events. For example, a dataset of purchase-based item associations may be generated based on stored purchase event data, and a separate dataset of viewing-based item associations may be generated based on stored viewing event data. The association mining algorithms may optionally use event timestamps to accord greater weight to more recent events, such that the detected associations strongly reflect current item preferences of users. Examples of ; 
determining second users who are not value conscious about the first product (see at least ¶¶ [0027], [0032]-[0033], [0035], [0042]-[0064], [0072], [0088], [0115]-[0119], and [0124]-[0129] and the analysis above); 
analyzing shopping histories of the first users and the second users (see at least ¶ [0014]; see also at least ¶ [0017]: as end users 106 perform specific types of item-related events (e.g., item purchases, item downloads, item rentals, item viewing events, etc.), the web sites 104 report these events to the web service 100 via application programming interface (API) calls. The web ; 
analyzing shopping patterns of the first users and the second users (see at least ¶¶ [0027], [0035]-[0037], [0042]-[0064], [0111], [0115]-[0119], and [0124]-[0129] and the analysis above); 
preparing a first recommendation, a first promotion, a second recommendation, and a second promotion for the first product, wherein the first recommendation comprises one or more value-sensitive products (see at least ¶ [0095]: Get Events—This API call returns a set of events recorded by the personalization web service 100. Input parameters include User ID, Event Type, Item Type, and, optionally, Max Number. The output parameters include Events, which is a list of ; 
determining whether to display the first recommendation and the first promotion for the first product to the first users (see at least ¶ [0095]: Get Events—This API call returns a set of events recorded by the personalization web service 100. Input parameters include User ID, Event Type, Item Type, and, optionally, Max Number. The output parameters include Events, which is a list of events corresponding to the input parameters. This API call may, for example, be used for ; 
determining whether to display the second recommendation and the second promotion for the first product to the second users based on user profiles of the second users (see at least ¶¶ [0085], [0087], [0095], [0111], [0115]-[0119], and [0124]-[0129] and the analysis above); 
transmitting machine readable instructions to display the first recommendation and the first promotion for the first product for viewing by the first user (see at least ¶ [0019]: the requesting web site 104 typically parses the response, and uses the response to retrieve or generate HTML or other content for displaying the recommendations within the requested web page. For example, the requesting web site may translate an XML-based list of recommended ; and 
transmitting machine readable instructions to display the second recommendation and the second promotion for the first product for viewing by the second user (see at least ¶ [0019]: the requesting web site 104 typically parses the response, and uses the response to retrieve or generate HTML or other content for displaying the recommendations within the requested web page. For example, the requesting web site may translate an XML-based list of recommended items into an HTML sequence that displays descriptions of these items; see also at least ¶ [0020]: generate personalized recommendations for specific end users 106. Item recommendations returned by the recommendation service may be filtered by the recommendation service interface 105 before being returned to the requesting web site 104; see also at least ¶¶ [0021]-[0026]; see also at least ¶¶ [0085], [0087], [0095], [0111], [0115]-[0119], and [0124]-[0129]).

Although Kane discloses creating conditional probabilities for which each conditional probability value indicates or reflects the relative frequency with which end users who performed a first action with respect to a selected item thereafter (within a selected interval) performed a second action and that the actions include purchases (see, e.g., ¶¶ [0088], [0116]-[0117] and [0124]-[0129]), Kane does not explicitly disclose, but Perry, as shown, teaches the following limitations:
value-sensitive product identified with at least a value price tag (see at least ¶ [0107]: the net effective price of a product is the calculated actual amount that would be paid by the consumer, after the application of any available promotions, coupons or discounts. As used herein, the terms promotion and coupon are used to refer broadly to any type of discount, special offer, sales incentive or other offer provided to a consumer to induce the sale of a product or products; see also at least ¶ [0010]: the price of and 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the use of price data taught by Perry with the recommendation methods and systems disclosed by Kane, because Perry teaches at ¶ [0157] that “Network-wide pricing trends can also be used to analyze conversion differences among competing merchants so that a merchant can determine which strategies will be most effective in increasing its conversion rate”; at ¶ [0137] that “users can set active alerts so that they will be notified when the price of a particular product reaches a specified level selected by the user”; at ¶ [0113] that these techniques give “a merchant the ability to offer the incentive only in specific situations, or to set the incentive to dynamically adjust to different levels for variable units of time in response to the specific situation”; and at ¶ [0165] that these techniques enable “manufacturers to efficiently optimize and vary their promotional spending based on consumer purchase intent, rather than making promotions broadly available to the public.” See M.P.E.P. § 2143(I)(G).
Moreover, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the use of price data taught by Perry with the recommendation methods and systems disclosed by Kane, because the claimed invention is merely a combination of old elements (the use of price data taught by Perry and the recommendation methods and 

Kane does not explicitly disclose, Perry does not explicitly teach, but Park, as shown, teaches the following limitations:
wherein the product reviews are transformed using word embeddings to locate respective latent features of each word of the word embeddings (see at least ¶ [0047]: from a product database, which contains user reviews added by users and relevant product specifications, certain preprocessing may be performed. For example, the user review data may be preprocessed, and the preprocessed user reviews or product reviews are given to a topic model as a text corpus. The text corpus may be used for topic modeling to create a topic model; see also at least ¶ [0059]: a topic model is a probabilistic model that can find latent themes and their distributions in a document from a text collection, where a theme is a cluster of words whose occurrence in documents overlap frequently. In a topic model, a topic represents correlated words, thus even if a document do not contains a certain word, likelihood of a word w in a document d, p(w | d), can be high enough if d has enough words similar to w. For example, even if “LCD” is not present in a review sentence t, the sentence can have high p(“LCD” | t) if the sentence contains related words such as “screen” and “fragile”. Therefore, topic models, specifically, topic models based on Latent Dirichlet Allocation (LDA), are employed in the embodiments to bridge vocabulary gap between specifications and reviews; see also at least ¶¶ [0042]-[0043], [0056]-[0058] and [0060]-[0062]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the techniques for analyzing review information taught by Park with the recommendation methods and systems disclosed by Kane, because Park teaches at ¶ [0030] that “Through reading such useful review sentences, consumers may learn about the feature values, which may help them choose a proper product for them more efficiently and effectively.” See M.P.E.P. § 2143(I)(G).


Claims 2 and 12: The combination of Kane, Perry, and Park teaches the limitations as shown in the rejections above. Further, Kane, as shown, discloses the following limitations:
analyzing the shopping histories of the first users and the second users further comprises analyzing website activities, including browsing, search queries, or reading product reviews (see at least ¶ [0014]: the web sites typically host electronic catalogs or repositories of items that are available for purchase, rent, download, subscription, viewing, and/or some other form of consumption. Examples include retailer web sites, music and video download sites, online travel reservation sites, news sites, auction sites, shopping portals, dating sites, social networking sites and sites that provide a combination of these functions. The web sites may use the web service to perform a variety of services, including but not limited to the following: (a) storing and maintaining user-specific event histories, such as item purchase histories, item viewing histories, item rental histories, and/or search histories, (b) analyzing these event histories to detect various types of associations between specific items, (c) generating personalized item recommendations for users, (d) generating “conditional probability” data, such as “5% of the users who made a purchase after viewing item A purchased item B,” which may be displayed on item detail pages, (e) generating and returning lists of the most popular items based on various metrics. The web service may advantageously provide these and other services without having any information (other than item identifiers, and possibly item types) about the particular items involved; see also at least ; and 
analyzing the shopping patterns of the first users and the second users further comprises analyzing at least one of website search queries for value-sensitive products and webpage visits extracted from specifically-designed value conscious webpages (see at least ¶ [0014]: the web sites typically host electronic catalogs or repositories of items that are available for purchase, rent, download, subscription, viewing, and/or some other form of consumption. Examples include retailer web sites, music and video download sites, online travel reservation sites, news sites, auction sites, shopping portals, dating sites, social networking sites and sites that provide a combination of these functions. The web sites may use the web service to perform a variety of services, including but not limited to the following: (a) storing and maintaining user-specific event histories, such as item purchase histories, item viewing histories, item rental histories, and/or search histories, (b) analyzing these event histories to detect various types of associations between specific items, (c) generating personalized item recommendations for users, (d) generating “conditional probability” data, such as “5% of the users who made a purchase after viewing item A purchased item B,” which may be displayed on item detail pages, (e) generating and returning lists of the most popular items based on various metrics. The web service may advantageously provide these and other services without having any information (other than item identifiers, and possibly item types) about the particular items involved; see also at least ¶ [0017]: as end users 106 perform specific types of .

Kane does not explicitly disclose, but Perry, as shown, teaches the following limitations:
the value price tag comprises at least one of a rollback price tag, a clearance price tag, or a special buy price tag (see at least ¶ [0107]: the net effective price of a product is the calculated actual amount that would be paid by the consumer, after the application of any available promotions, coupons or discounts—i.e., special buy price tags. As used herein, the terms promotion and coupon are used to refer broadly to any type of discount, special offer, sales incentive or other offer provided to a consumer to induce the sale of a product or products; see also at least ¶ [0010]: the price of the product is monitored on a plurality of merchant web sites, and a notification is provided to the user when the price of the product is at or below the specific price threshold; see also at least ¶ [0112]: the price comparison grid 136 also includes an alert feature 264 that allows the user to set an alert to notify the user when the price of the displayed product reaches or drops below a specific value. Such an alert that is set by the user will be ; 
The rationales to modify/combine the teachings of Kane to include the teachings of Perry are presented above regarding claims 1 and 11 and incorporated herein.

Claims 4 and 14: The combination of Kane, Perry, and Park teaches the limitations as shown in the rejections above. Further, Kane, as shown, discloses the following limitations:
analyzing the shopping patterns for the first users and the second users comprises analyzing the on-line shopping patterns for the first users and the second users (see at least ¶ [0014]: the web sites typically host electronic catalogs or repositories of items that are available for purchase, rent, download, subscription, viewing, and/or some other form of consumption. Examples include retailer web sites, music and video download sites, online travel reservation sites, news sites, auction sites, shopping portals, dating sites, social networking sites and sites that provide a combination of these functions. The web sites may use the web service to perform a variety of services, including but not limited to the following: (a) storing and maintaining user-specific event histories, such as item purchase histories, item viewing histories, item rental histories, and/or search histories, (b) analyzing these event histories to detect various types of associations between specific items, (c) generating personalized item recommendations for users, (d) generating “conditional probability” data, such as “5% of the users who made a purchase after viewing item A purchased item B,” which may be displayed on item detail pages, (e) generating and returning lists of the most popular items based on various metrics. The web service may advantageously provide these and other services without having any information (other than item identifiers, and possibly ; and 
the on-line shopping patterns further comprise: 
a user purchase history (see at least ¶¶ [0014], [0017], [0033]-[0034], [0072], [0075], [0088], [0104], and [0114]-[0117]); 
a user browser activity (see at least ¶¶ [0014], [0017], [0033]-[0034], [0072], [0075], [0088], [0104], and [0114]-[0117]); 
a user value conscious webpage visit (see at least ¶¶ [0014], [0017], [0033]-[0034], [0072], [0075], [0088], [0104], and [0114]-[0117]); and 
a user profile (see at least ¶¶ [0014], [0017], [0033]-[0034], [0072], [0075], [0088], [0104], and [0114]-[0117]).

Claims 8 and 18: The combination of Kane, Perry, and Park teaches the limitations as shown in the rejections above. Further, Kane, as shown, discloses the following limitations:
transmitting the machine readable instructions comprises updating, with the machine readable instructions, 
(a) a specific webpage of a website displaying the value-sensitive product (see at least ¶ [0019]: the requesting web site 104 typically parses the response, and uses the response to retrieve or generate HTML or other content for displaying the recommendations within the requested web page. For example, the requesting web site may translate an XML-based list of recommended items into an HTML sequence that displays descriptions of these items; see also at least ¶ [0020]: generate personalized recommendations for specific end users 106. Item recommendations returned by the recommendation service may be filtered by the recommendation service interface 105 before being returned to the requesting web site 104; see also at least ¶¶ [0021]-[0026]; see also at least ¶¶ [0085], [0087], [0095], [0111], [0115]-[0119], and [0124]-[0129]) and 
(b) the website with the first recommendations and promotions (see at least ¶¶ [0019]-[0026], [0085], [0087], [0095], [0111], [0115]-[0119], and [0124]-[0129]).

Claims 9 and 19: The combination of Kane, Perry, and Park teaches the limitations as shown in the rejections above. Further, Kane, as shown, discloses the following limitations:
preparing the first recommendations and promotions for the first users comprises preparing larger discounts and savings for the first recommendations and promotions than for the second recommendations and promotions (see at least ¶ [0185]: in another example, redirectors may offer Internet deals and coupons. The volume of offers makes it difficult for customers to find the popular and/or correct offer, however. As redirectors are paid for page views and receive commissions on sales, it is of benefit for the redirectors to be able to provide listings of the most popular items so as to improve the length of time end users are on the web site 104, as well as the number of pages they view; see also at 


Claims 3, 5, 13, and 15 are rejected under AIA  35 U.S.C. § 103 as being unpatentable over Kane et al. (U.S. Pub. No. 2008/0243631 A1) (hereinafter “Kane”) in view of Perry et al. (U.S. Pub. No. 2007/0073593 A1) (hereinafter “Perry”) and Park et al. (U.S. Pub. No. 2016/0179966 A1) (hereinafter “Park”) and further in view of Das et al. (U.S. Pat. No. 8,407,226 B1) (hereinafter “Das”).

Claims 3 and 13: The combination of Kane, Perry, and Park teaches the limitations as shown in the rejections above.
Although Kane discloses deriving a conditional probably that a user will or will not buy given an item—i.e., p(vc|i) (see at least ¶¶ [0085], [0087], [0095], [0111], [0115]-[0119], and [0124]-[0129])—and Perry teaches using price as an important variable for the selection of offers (see at least ¶¶ [0010], [0107], [0112], [0114], [0137]-[0139], and [0148]), the combination of Kane and Perry does explicitly teach calculating the value consciousness of users by considering a value tag as a hidden variable. 
However, Das, as shown, teaches the use of hidden/latent variables when calculating conditional probabilities that, when applied to the calculations of Kane as modified by Perry to include consideration of value tags, would arrive at the following limitations:
wherein: 
retrieving the product information from the website database to identify the first product as the value-sensitive product identified with the at least the value price tag comprises identifying the first product as the value-sensitive product by a term p(vc|t) where t is a value tag to determine whether a product from a group of products is assigned the value price tag by using an algorithm expressed as p(vc|i)= ∑t p(vc|t) · p(t|i), wherein vc is value consciousness, c is a particular user, and i is a product of interest (see at least [11:51-67]: the new overall probability distribution calculated according to the probability distribution model using the first probability distribution and the new second probability distribution. Thus, the new overall probability distribution is described as:

    PNG
    media_image1.png
    112
    467
    media_image1.png
    Greyscale

where p(z|u) is the first probability distribution retained from the initial probability distribution model described above and where p(z|u)new is the new second probability distribution calculated as described above with respect to FIG. 5; see also at least [2:45-3:4] and [3:26-41]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use the probabilistic latent semantic indexing models taught by Das with the recommendation methods and systems disclosed by Kane (as modified by Perry to use prices as variables and as modified by Park to consider contents of user reviews), because Das teaches at [3:42-60] that “latent variables reduce the dimensionality of data. Thus, large sets of observable variables (e.g., users and items) are aggregated (i.e., clustered into categories) to represent an underlying concept. The number of latent variable states can be controlled depending on a desired level of granularity in relating users and interests to the latent variables” and “The number of latent variables can be increased until the probability distribution model is able to represent any probability mass function over (u, s) pairs.” See M.P.E.P. § 2143(I)(G).

Claims 5 and 15: The combination of Kane, Perry, and Park teaches the limitations as shown in the rejections above.
Although Kane discloses deriving a conditional probably that a user will or will not buy given an attribute—i.e., p(vc|a) (see at least ¶¶ [0014], [0017], [0033]-[0034], [0085], [0087], [0095], [0111], [0115]-[0119], and [0124]-[0129])—and Perry teaches using price as an important variable for the item as a hidden (or latent) variable in the manner described in the following claim language. 
However, Das, as shown, teaches the use of hidden/latent variables when calculating conditional probabilities that, when applied to the calculations of Kane as modified by Perry and Park to include consideration of value tags, would arrive at the following limitations:
wherein:
retrieving the product information from the website database to identify the first product as the value-sensitive product identified with at least the value price tag further comprises identifying the first product as the value-sensitive product by deriving the one or more value-sensitive product attributes corresponding to a product review of the product reviews of a product of interest by using an algorithm expressed as: (vc|a)=sumi p(vc|i) · p(i|a), wherein a is one of the one or more value-sensitive product attributes, vc is value consciousness, c is a particular user of the first users, and i is the product of interest (see at least [11:51-67]: the new overall probability distribution calculated according to the probability distribution model using the first probability distribution and the new second probability distribution. Thus, the new overall probability distribution is described as:

    PNG
    media_image1.png
    112
    467
    media_image1.png
    Greyscale

where p(z|u) is the first probability distribution retained from the initial probability distribution model described above and where p(z|u)new is the new second probability distribution calculated as described above with respect to FIG. 5; see also at least [2:45-3:4] and [3:26-41]).
The rationales to modify/combine the teachings of Kane (as modified by Perry and Park) to include the teachings of Das are presented above regarding claims 3 and 13 and incorporated herein.


Claims 6, 7, 16, and 17 are rejected under AIA  35 U.S.C. § 103 as being unpatentable over Kane et al. (U.S. Pub. No. 2008/0243631 A1) (hereinafter “Kane”) in view of Perry et al. (U.S. Pub. No. 2007/0073593 A1) (hereinafter “Perry”) and Park et al. (U.S. Pub. No. 2016/0179966 A1) (hereinafter “Park”) and further in view of Wikipedia entries for “Bayes’ theorem” dated December 17, 2016, “Conditional probability” dated November 25, 2016, “Independence (probability theory)” dated December 19, 2016, and “Law of total probability” dated December 3, 2016 (hereinafter referred to as “Wikipedia” cited by page number of the document included in the Image File Wrapper).

Claims 6 and 16: The combination of Kane, Perry, and Park teaches the limitations as shown in the rejections above. Further, Kane, as shown, discloses the following limitations:
determining the first users who are value conscious about the first product comprises calculating whether a user profile of a user is a value conscious user (see at least ¶¶ [0014], [0017], [0033]-[0034], [0085], [0087], [0095], [0111], [0115]-[0119], and [0124]-[0129]).
Kane does not explicitly disclose, Perry and Park do not explicitly teach, but Wikipedia, as shown, teaches the following limitations:
as expressed by an algorithm: 

    PNG
    media_image2.png
    57
    335
    media_image2.png
    Greyscale

wherein r is the user profile; c is a particular user of the first users, and each user profile is assigned a score which is represented in p(r|c) (see at least Wikipedia, p. 2: 

    PNG
    media_image3.png
    467
    968
    media_image3.png
    Greyscale

Bayes rule is the tool to expand p(vc|c,r) to (p(c,r|vc) p(vc))/p(c,r); see also at least Wikipedia, pp. 14 and 22-23: the numerator p(c,r|vc) p(vc) equates to p(vc, (c,r)) using the definition of conditional probability, which then converts to p(vc,c) * p(vc,r) using multiplication rule for independent events, which then converts to the claimed numerator when applying the definition of conditional probability to each of the terms p(vc,c) and p(vc,r). The denominator p(c,r) equates to p(c) * p(r|c) using the definition of conditional probability).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use the basic probability operations taught by Wikipedia (as discussed above) when calculating the conditional probabilities disclosed by Kane (as modified by Perry and Park), because Kane (as modified by Perry) contains a “base” method of (or device or product for) calculating conditional probabilities upon which the claimed invention can be seen as an “improvement;” Wikipedia contains a known techniques of reformulating conditional probabilities that is applicable to the base method (or device or product); and one of ordinary skill in the art would have recognized that applying the known technique would have yielded predictable results and resulted in an improved system—i.e., allowing one to calculate p(vc|c,r) using observable values for a set of items instead of having to calculate p(vc|c,r) via other means for which the necessary observations may not be available. See M.P.E.P. § 2143(I)(D).

Claims 7 and 17: The combination of Kane, Perry, and Park teaches the limitations as shown in the rejections above. Further, Kane, as shown, discloses the following limitations:
determining the first users who are value conscious about the first product comprises analyzing user features utilized in the determining of the first users by using a term p(vc|c, i) (see at least ¶¶ [0088], [0116]-[0117] and [0124]-[0129]. The conditional probability that one will buy given a particular user and item reads on the claimed term p(vc|c, i)), […] wherein vc is a value consciousness, c is a particular user of interest, i is a product of interest, Items are a set of items sold or promoted (see at least ¶¶ [0088], [0116]-[0117] and [0124]-[0129]), wf denotes a weight for a feature f, and f represents features that are independent of behaviors of the user of interest (as noted above in the Examiner Note, the features that Ʃf wf = 1, but these weights wf and their summation have nothing to do with the claim features for determining the first users who are value conscious users, and are thus considered but not accorded patentable weight because they are non-functional descriptive material. For examination purposes, these claims will be interpreted as though the expressions Ʃf wf = 1 were not recited in the claims).
Kane does not explicitly disclose, Perry and Park do not explicitly teach, but Wikipedia, as shown, teaches the following limitations:
term p(vc|c, i), defined as a combination of features, as expressed in an algorithm: 
p(vc|c) ≈ ∑i ∈ Items p(vc|c,i) · p(i|c) (see at least Wikipedia, p. 28: In probability theory, the law (or formula) of total probability is a fundamental rule relating marginal probabilities to conditional probabilities. It expresses the total probability of an outcome which can be realized via several distinct events - hence the name. […] The law of total probability can also be stated for conditional probabilities. Taking the Bn as above, and assuming C is an event independent with any of the Bn:	


    PNG
    media_image4.png
    107
    1124
    media_image4.png
    Greyscale
   ). 

p(vc|c) using observable values of p(vc|c,i) · p(i|c) for a set of items instead of having to calculate p(vc|c) via other means for which the necessary observations may not be available. See M.P.E.P. § 2143(I)(D).


Claims 10 and 20 are rejected under AIA  35 U.S.C. § 103 as being unpatentable over Kane et al. (U.S. Pub. No. 2008/0243631 A1) (hereinafter “Kane”) in view of Perry et al. (U.S. Pub. No. 2007/0073593 A1) (hereinafter “Perry”) and Park et al. (U.S. Pub. No. 2016/0179966 A1) (hereinafter “Park”) and further in view of Pradeep (U.S. Pub. No. 2011/0282749 A1) (hereinafter “Pradeep”).

Claims 10 and 20: The combination of Kane, Perry, and Park teaches the limitations as shown in the rejections above.
Although the combination of Kane and Perry teaches preparing recommendations including discounts and savings for the recommendations and promotions based on the user profiles (see rejections above), Kane does not explicitly disclose, Perry and Park do not explicitly teach, but Pradeep, as shown, teaches the following limitations:
preparing the second recommendations and promotions comprises preparing discounts and savings for the second recommendations and promotions based on descriptions in the user profiles of the second users comprising at least age, family size, pets, hobbies, geographic location, and gender (see at least ¶ [0022]: the profile information datastore 121 may receive demographic information, activity and interest information, socioeconomic status data, etc., about the users 111, 113, 115, and 117 as well as members of the corresponding social networks; see also at least ¶ [0077]: profile characteristic information is received from a user in a social networking environment. Profile characteristic information may include age, gender, interests, activities, group associations, location, income level, etc, of the user and members of the user's social network; see also at least ¶ [0036]: the survey and interview system obtains information about user characteristics such as age, gender, income level, location, interests, buying preferences, hobbies, etc.; see also at least ¶ [0051]: Some examples of pertinent demographic attributes include marriage status, employment status, occupation, household income, household size and composition, ethnicity, geographic location, sex, race. Other fields that may be included in data model 315 include subject preferences 323 such as shopping preferences, entertainment preferences, and financial preferences. Shopping preferences include favorite stores, shopping frequency, categories shopped, favorite brands. Entertainment preferences include network/cable/satellite access capabilities, favorite shows, favorite genres, and favorite actors. Financial preferences include favorite insurance companies, preferred investment practices, banking preferences, and favorite online financial instruments. A variety of product and service attributes and preferences may also be included. A variety of subject attributes may be included in a subject attributes data model 315 and data models may be preset or custom generated to suit particular purposes; see also at least ¶¶ [0025], [0039], and [0055]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the use of price data taught by Perry with the recommendation methods and systems disclosed by Kane as modified by Perry and Park, because Pradeep teaches at ¶ [0004] that “it is desirable to provide improved methods and apparatus for promoting brands, products, services, and offers in social networking environments”; at ¶ [0022] that “Profile information about members of corresponding social networks”—such as those cited to above—"can be used to enhance the data set associated with users 111, 113, 115, and 117”; and provides these techniques to achieve these 

Response to Arguments
Applicant’s arguments filed with the Reply have been fully considered. The amendments obviate the previous rejections under § 112(b). The arguments regarding the rejections under § 103 are moot in view of the new grounds of rejections. The remaining arguments are not persuasive.

Arguments Regarding Rejections Under 35 U.S.C. § 101
Applicant argues that the claims recite features that integrate the identified abstract ideas into a practical application because “the claims recite an improvement to other technology or technological field, and also recite use of the ideas in a meaningful way beyond generally linking to a particular technological environment.” Reply, p. 11.
Examiner disagrees, because the features for transforming product reviews using word embeddings, as well as keeping track of user activities and making determinations based on these data, are identified as being part of the identified abstract ideas, and thus, do not constitute additional elements.
Applicant argues that the “ordered combination of limitations of amended independent claims 1 and 11 adds specific limitations that are improvements beyond what is well-understood, routine, or conventional in the field.” Reply, p. 12. Applicant adds that the specification asserts “several technological advantages including, ‘[o]ne advantage of the techniques and/or approaches described above is that once value conscious users can be identified, users can be presented primarily with relevant products that can have great value-sensitivity as opposed to a general pool of items, hence reducing the number of pages (e.g., webpages) users would need to browse in order to reach the items of specific interest (e.g., purchasing) to those specific users.’” Reply, p. 13. 
Examiner disagrees, because the alleged improvements to selecting targeted advertising for a specific audience (which in this case are “value conscious users” presented with advertising for “relevant not to a particular technology or technological field. In other words, the alleged improvement would be to the abstract idea, not anything relating to the technical aspects of the claimed invention.  See SAP Am., Inc. v. InvestPic, LLC, No. 2017-2081, slip op. at 14 (Fed. Cir. Aug. 2, 2018) (“What is needed is an inventive concept in the non-abstract application realm. … [L]imitation of the claims to a particular field of information … does not move the claims out of the realm of abstract ideas.”). Further, the assertions of the alleged improvements of using this particular (abstract) advertising practice in a computerize setting do not appear to be reflected in the claims. Finally, regarding applicant’s arguments that the claims recite a combination of well-understood, routine, or conventional ordered combination of elements, that argument is not persuasive at least because “the relevant inquiry [under step two of the Mayo/Alice framework (i.e., step 2B)] is not whether the claimed invention as a whole is unconventional or non-routine.” BSG Tech LLC v. BuySeasons, Inc., 899 F.3d 1281, 1290 (Fed. Cir. 2018). Instead, the question is whether the claim includes additional elements, i.e., elements other than the abstract idea itself, that “‘transform the nature of the claim’ into a patent-eligible application.” Alice Corp., 573 U.S. at 217 (quoting Mayo, 566 U.S. at 78). See also Mayo, 566 U.S. at 72-73 (requiring that “a process that focuses upon the use of a natural law also contain other elements or a combination of elements, sometimes referred to as an ‘inventive concept,’ sufficient to ensure that the patent in practice amounts to significantly more than a patent upon the natural law itself” (emphasis added)). The present claims do not include such additional elements or combination of elements.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing 
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. The following references have been cited to further show the state of the art with respect to targeted online promotions.
Beltran Guerrero et al. (U.S. Pub. No. 2014/0019210 A1) (determining product prices for generic and name brands); 
Herz et al. (U.S. Pat. No. 2001/0014868 A1) (automatic price determination).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christopher B. Tokarczyk whose telephone number is (571) 272-9594. The examiner can normally be reached on M-H 5:30 AM-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abhishek Vyas, can be reached at (571) 270-1836. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 





/CHRISTOPHER B TOKARCZYK/Primary Examiner, Art Unit 3622